DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1, 7-9 have been amended; support for claim 1 is found in [0033-0035] and [0017], the amendment to claim 7-9 were to make minor editorial changes.
Claims 2-4, 6, 14-17 have been cancelled.
Claims 18 have been added, support is found in original claim 1 for claim 18. No new matter has been added.
Claims 1, 5, 7-13 and 18 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The 35 USC § 103 rejections of the previous office action is withdrawn in view of the remarks and amendments to the claims.

Allowable Subject Matter
Claims 1, 5, 7-13 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach nor render obvious all claim limitations of amended claim 1 and 18. A pouch type battery wherein the sealing parts are formed and folded according to the equation of claim 1 wherein the folding part is folded so as to completely come into contact with the case of the electrode assembly from the first folding state, wherein the case has a pair of forming parts formed therein to include a space for housing the electrode assembly with the depth being 3.8mm-7mm at an angle of 96-114 degrees and wherein the angle between the folded folding part and one surface of the case is within a range of 5-25 degrees and wherein the polyurethane adhesive member has a peel off strength of 3kgf/in or more when measured by a T-peel test when curing for 2 hours and the thickness of the adhesive member being applied is 0.36-2.12 mm or less. Applicant’s remarks regarding the obviousness of the independent claim is persuasive as a skilled artisan would not have found it obvious to combine and adjust all the features of the prior art to arrive at the claimed invention. The previous rejection of record contains the closest prior art. The previous rejection of record fails to teach nor render obvious all the claim limitations of independent claim 1 and 18. References Yun- US-2015/0303413, Su-Jin KR-10-20160077871, Fung US 2015/0104698, Werner US 2014/014730 and Hatano US 5527616 fail to render obvious all the claim limitations of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 05/25/2022, with respect to independent claims 1 and 18 have been fully considered and are persuasive.  The rejection of 03/25/2022 has been withdrawn. A skilled artisan would not have found it obvious to combine the references of the previous office action to met all the limitations of the claimed invention. A skilled artisan would not have combined Yun, Su-Jin, Fung, Werner, and Hatano and arrive at the invention as claimed



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727